In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00026-CR



       BRADLEY CURTIS KOUGHER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1726305




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        Bradley Curtis Kougher was sentenced to life imprisonment after a Hopkins County jury

convicted him of sexual performance by a child under fourteen years of age. 1 See TEX. PENAL

CODE ANN. § 43.25(c) (West Supp. 2017). In a single point of error raised on appeal, Kougher

argues that the trial court erred in admitting testimony of K.B. and J.D. under Article 38.37 of the

Texas Code of Criminal Procedure because it was inadequate to support a finding by the jury

beyond a reasonable doubt that Kougher committed extraneous sexual offenses against each child.

        We addressed this issue in detail in our opinion of this date on Kougher’s appeal in cause

number 06-18-00025-CR. For the reasons stated therein, we likewise conclude that error has not

been shown in this case.

        We affirm the trial court’s judgment.



                                                   Josh R. Morriss, III
                                                   Chief Justice

Date Submitted:          July 26, 2018
Date Decided:            August 8, 2018

Do Not Publish




1
 In our companion cause number 06-18-00025-CR, Kougher also appeals his conviction for indecency with a child by
contact and sentence of twenty years’ imprisonment. See TEX. PENAL CODE ANN. § 21.11(a)(1) (West Supp. 2017).

                                                       2